Solomon v Pepsi-Cola Bottling Co. of N.Y., Inc. (2016 NY Slip Op 00889)





Solomon v Pepsi-Cola Bottling Co. of N.Y., Inc.


2016 NY Slip Op 00889


Decided on February 9, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 9, 2016

Mazzarelli, J.P., Moskowitz, Richter, Gische, JJ.


162 110152/11

[*1]Robert Solomon, Plaintiff-Appellant,
vPepsi-Cola Bottling Company of New York, Inc., Defendant-Respondent.


Law Offices of Stewart Lee Karlin, P.C., New York (Daniel Dugan of counsel), for appellant.
Blank Rome LLP, New York (Anthony A. Mingione of counsel), for respondent.

Order, Supreme Court, New York County (Richard F. Braun, J.), entered on or about April 25, 2014, which denied plaintiff's motion for renewal and reargument of defendant's motion to dismiss the complaint, unanimously affirmed, without costs, as to renewal, and appeal therefrom otherwise dismissed, without costs, as taken from a nonappealable order.
Plaintiff failed to support his motion for renewal with new facts "that would change the prior determination" (CPLR 2221[e][2]).
Plaintiff's arguments addressed to the order that granted defendant's motion to dismiss are not properly before us since plaintiff failed to appeal from that order (D'Andrea v Hutchins, 69 AD3d 541 [1st Dept 2010]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 9, 2016
CLERK